DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendment filed on 2/4/2022.
Claims 21-40 are pending. Claims 1-20 have been cancelled. Claim 21, 33, 37 have been amended.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 22, 23, 24, 25, 26, 27, 28, 32, 29, 30, 31, 33, 34, 35, 36, 37, 38, 39, 40, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 8, 9, 7, 10, 3, 12, 17, 14, 15, 16, 17, 18, 19, 7 of app 16/422,346 (now is US patent US 10,867,450 B2) respectively. Although some of the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same subject matters and limitations as explained below.

Instant application claims 21
16/422,346  claim 1
21. An augmented reality (AR) system, comprising:
a display for displaying AR content to a user, wherein the AR content is configured to be overlaid on a perspective view of an environment;

a sensor for gathering mapping data for constructing a three-dimensional (3D) model of the environment; and
a computing device communicatively coupled to the display and the sensor, the
computing device comprising a processor that is configured to: construct the 3D model of the environment using the mapping data; and


create the AR content 
and 








transmit the AR content to the display, 






wherein the AR content comprises a graphical 3D object that indicates a location of a physical object in the environment and a textual object, wherein the textual object indicates item identification information of an item in the physical object.
wherein the item identification comprises a name of the item included in the
physical object, and a count of the items included in the physical object.
1. An augmented reality (AR) system, comprising: 
a display for displaying AR content to a user, wherein the AR content is configured to be overlaid on a perspective view of an environment; 

a light sensor for gathering light data from a light source in the environment; a depth sensor for gathering mapping data of a physical object in the environment and the light source in the environment; and 

a computing device communicatively coupled to the display, the light sensor, and the depth sensor, the computing device comprising a processor that is configured to: construct a three-dimensional (3D) model of the environment using the mapping data, 

create the AR content corresponding to the environment, 

add a lighting effect to the AR content that corresponds to a physical lighting effect of the physical object in the AR system's perspective view of the environment, and

transmit the AR content with the lighting effect to the display, wherein the physical object is a package and the AR content is configured to indicate the package, and wherein the AR content is arranged on the display such that 

the AR content comprises at least a graphical 3D object that indicates a location of the physical object in the environment and a textual object that indicates at least one of an item identification and an item quantity of an item contained in the physical object.


Although the claims at issue are not identical, they are not patentably distinct from each other. For example, Claim 1 of 16/422,346 discloses “a light sensor for gathering light data" “a depth sensor for gathering mapping data” “a textual object that indicates at least one of an item identification and an item quantity of an item contained in the physical object.” “wherein the physical object is a package and the AR content is configured to indicate the package, and wherein the AR content is arranged on the display”  While Claim 1 of 17/092,740 discloses " a sensor for gathering mapping data for constructing a three-dimensional (3D) model of the environment” “a textual object that indicates item identification information of an item in the physical object” it is not identical as Claim 1 of 16/422,346, however, the feature is well known in the art, as evidenced by Gruber, DHL ("DHL Successfully Tests Augmented Reality Application in Warehouse", 2005 (Year: 2005)). In the same field of endeavor, Gruber teaches in Paragraph [0029], [0046], [0055], light sensors, depth sensor and DHL teaches in page 1 of and package of content displayed on screen use textual object with item quantity identified. Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of Gruber and DHL in an augmented reality environment (as taught by 17/092,740) to provide depth and light sensor to scan package with quantity identified in textual object.


Instant application claim 22
16/422,346  claim 2
22. The AR system according to claim 21, wherein the AR content includes a lighting effect corresponds to an environment's ambient light.
2. The AR system according to claim 1, wherein the lighting effect corresponds to the environment's ambient light level.




Claim 23 is determined to be obvious in light of claim 3 of app 16/422,346 (now is US patent US 10,867,450 B2) based on reasons below for having similar limitations.
Instant application claim 23
16/422,346  claim 3
23. The AR system according to claim 22, wherein the lighting effect corresponds to (i) a characteristic of a virtual light source added to the 3D model of the environment, wherein the virtual light source corresponds to a light source in the environment and (ii) a position and an orientation of the virtual light source with respect to the AR content.
3. The AR system according to claim 1, wherein the lighting effect corresponds to (i) a characteristic of a virtual light source added to the 3D model of the environment, wherein the virtual light source corresponds to the light source in the environment and (ii) a position and an orientation of the virtual light source with respect to AR content.


Claim 24 is determined to be obvious in light of claim 4 of app 16/422,346 (now is US patent US 10,867,450 B2) based on reasons below for having similar limitations.
Instant application claim 24
16/422,346  claim 4
24. The AR system according to claim 23, wherein the characteristic of the virtual light source comprises a direction of radiation.
4. The AR system according to claim 3, wherein the characteristic of the virtual light source comprises a direction of radiation.


Claim 25 is determined to be obvious in light of claim 5 of app 16/422,346 (now is US patent US 10,867,450 B2) based on reasons below for having similar limitations.
Instant application claim 25
16/422,346  claim 5

25.  The AR system according to claim 23, wherein the characteristic of the virtual


Claim 26 is determined to be obvious in light of claim 6 of app 16/422,346 (now is US patent US 10,867,450 B2) based on reasons below for having similar limitations.
Instant application claim 26
16/422,346  claim 6
26. The AR system according to claim 23, wherein the characteristic of the virtual light source comprises a light intensity.
6. The AR system according to claim 3, wherein the characteristic of the virtual light source comprises a light intensity.


Claim 27 is determined to be obvious in light of claim 8 of app 16/422,346 (now is US patent US 10,867,450 B2) based on reasons below for having similar limitations.
Instant application claim 27
16/422,346  claim 8
27. The AR system according to claim 23, further comprising a light sensor that comprises a charge-coupled device (CCD), wherein the CCD comprises at least one pixel, wherein the light sensor facilitates detection of the light source.
8. The AR system according to claim 1, wherein the light sensor comprises a charge-coupled device (CCD), wherein the CCD comprises at least one pixel.


Claim 28 is determined to be obvious in light of claim 9 of app 16/422,346 (now is US patent US 10,867,450 B2) based on reasons below for having similar limitations.
Instant application claim 28
16/422,346  claim 9
28. The AR system according to claim 23, wherein the processor is further configured to detect the light source, and wherein the detection of the light source comprises comparing a pixel value for the at least one pixel to a threshold level.
9. The AR system according to claim 8, wherein the processor is further configured to detect the light source, and wherein the detection of the light source comprises comparing a pixel value for the at least one pixel to a threshold level.


Claim 32 is determined to be obvious in light of claim 7 of app 16/422,346 (now is US patent US 10,867,450 B2) based on reasons below for having similar limitations.
Instant application claim 32
16/422,346  claim 7
32. The AR system according to claim 23, wherein the virtual light source added to the 3D model of the environment is facilitated by simultaneous location and mapping (SLAM).
7. The AR system according to claim 3, wherein the virtual light source added to the 3D model of the environment is facilitated by simultaneous location and mapping (SLAM).


Claim 29 is determined to be obvious in light of claim 10 of app 16/422,346 (now is US patent US 10,867,450 B2) based on reasons below for having similar limitations.
Instant application claim 29
16/422,346  claim 10
29. The AR system according to claim 21, wherein the sensor comprises a depth sensor, and wherein the depth sensor is an optical 3D scanner.
10. The AR system according to claim 1, wherein the depth sensor is an optical 3D scanner.


Claim 30 is determined to be obvious in light of claim 3 of app 16/422,346 (now is US patent US 10,867,450 B2) based on reasons below for having similar limitations.
Instant application claim 30
16/422,346  claim 11
30. The AR system according to claim 21, wherein the display comprises a transparent plate that is (i) positioned in front of an eye or eyes of the user, allowing the user to view the
environment through the transparent plate, and is arranged to display the AR content to the user such that the AR content appears superimposed on to the perspective view of the environment.
11. The AR system according to claim 1, wherein the display comprises a transparent plate that is (i) positioned in front of an eye or eyes of the user, allowing the user to view the environment through the transparent plate and is (ii) arranged to display the AR content to the user such that the AR content appears superimposed on to the perspective view of the environment.


Claim 31 is determined to be obvious in light of claim 12 of app 16/422,346 (now is US patent US 10,867,450 B2) based on reasons below for having similar limitations.
Instant application claim 31
16/422,346  claim 12
31. The AR system according to claim 21, wherein the display comprises a liquid crystal display (LCD).
12. The AR system according to claim 1, wherein the display comprises a liquid crystal display (LCD).



Instant application claims 33
16/422,346  claim 17
33. A method comprising:
receiving mapping data from a sensor for constructing a three-dimensional (3D) model of an environment; and








creating augmented reality (AR) content that comprises a graphical 3D object that appears to be
proximate to a physical object in the environment and a textual object, wherein the textual object comprise an
item identification information of an item in the physical object,

wherein the item identification information comprises a name of the item included in the physical object, and a count of the items included in the physical object
17. An augmented reality (AR) device, comprising: a sensor to gather mapping data for constructing a three-dimensional (3D) model of an environment; 

and a processor and a memory, the memory having computer-coded instructions therein, wherein the computer-coded instructions are configured to, in execution with the processor, cause the processor to: 

create AR content having an indicator and a lighting effect; determine a display location for the AR content to be displayed based on the 3D model of the environment and a location of a physical object within the environment, wherein the location is selected such that, in an instance in which the AR content is viewed by a user, 


the AR content comprises at least a graphical 3D object that appears to be proximate to the physical object in the environment and a textual object that indicates at least one of an 
item identification and an item quantity of an item contained in the physical object; and cause the AR content to be displayed on a transparent plate in the display location, wherein the physical object is a package and the AR content is configured to indicate the package.

	
Although the claims at issue are not identical, they are not patentably distinct from each other. For example, Claim 17 of 16/422,346 discloses “create AR content having an 

Claim 34 is determined to be obvious in light of claim 14 of app 16/422,346 (now is US patent US 10,867,450 B2) based on reasons below for having similar limitations.

16/422,346  claim 14
34. The method according to claim 33, further comprising providing an augment reality (AR) system that comprises a head mounted display (HMD).
14. The method according to claim 13, further comprising providing an augment reality (AR) system that comprises a head mounted display (HMD).


Claim 35 is determined to be obvious in light of claim 15 of app 16/422,346 (now is US patent US 10,867,450 B2) based on reasons below for having similar limitations.
Instant application claim 35
16/422,346  claim 15
35. The method according to claim 33, wherein the sensor comprises at least one light sensor, and wherein the at least one light sensor is a charge-coupled device (CCD) camera.
15. The method according to claim 13, wherein the at least one light sensor is a charge-coupled device (CCD) camera.


Claim 36 is determined to be obvious in light of claim 16 of app 16/422,346 (now is US patent US 10,867,450 B2) based on reasons below for having similar limitations.
Instant application claim 36
16/422,346  claim 16
36. The method according to claim 33, wherein a lighting effect included in the AR content comprises coloring, shading, and/or lightening at least a portion of the AR content.
16. The method according to claim 13, wherein the lighting effects comprise coloring, shading, and/or lightening at least a portion of the virtual object.


Claim 37 is determined to be obvious in light of claim 17 of 16/422,346 (now is US patent US 10,867,450 B2) based on reasons below for having similar limitations.
Instant application claims 37
16/422,346  claim 17
37. An augmented reality (AR) device, comprising:
a sensor to gather mapping data for constructing a three-dimensional (3D) model of an environment; and
a processor and a memory, the memory having computer-coded instructions therein,
wherein the computer-coded instructions are configured to, in execution with the processor, cause the processor to:

construct the 3D model of the environment using the mapping data; and

create AR content having a lighting effect corresponding to the environment,








wherein the AR content comprises a graphical 3D object that appears to be proximate to a physical object in the environment and a textual object that indicates item identification information of an item contained in the physical object.


wherein the item identification information comprises a name of the item included in the physical object, and a count of the items included in the physical object.
17. An augmented reality (AR) device, comprising: 
a sensor to gather mapping data for constructing a three-dimensional (3D) model of an environment; and a processor and a memory, the memory having computer-coded instructions therein, 
wherein the computer-coded instructions are configured to, in execution with the processor, cause the processor to: 




create AR content having an indicator and a lighting effect; determine a display location for the AR content to be displayed based on the 3D model of the environment and a location of a physical object within the environment, wherein the location is selected such that, in an instance in which the AR content is viewed by a user, 

the AR content comprises at least a graphical 3D object that appears to be proximate to the physical object in the environment and a textual object that indicates at least one of an item identification and an item quantity of an item contained in the physical object; 

and cause the AR content to be displayed on a transparent plate in the display location, wherein the physical object is a package and the AR content is configured to indicate the package.


Although the claims at issue are not identical, they are not patentably distinct from each other. For example, Claim 17 of 16/422,346 discloses “create AR content having an indicator and a lighting effect; determine a display location for the AR content to be displayed based on the 3D model of the environment and a location of a physical object within the environment, wherein the location is selected such that, in an instance in which the AR content is viewed by a user” “the AR content comprises at least a graphical 3D object that appears to be proximate to the physical object in the 

Claim 38 is determined to be obvious in light of claim 18 of app 16/422,346 (now is US patent US 10,867,450 B2) based on reasons below for having similar limitations.
Instant application claim 38
16/422,346  claim 18
38. The AR device according to claim 37, wherein the processor is further configured to construct the 3D model of the environment including a virtual light source, wherein the virtual light source comprises a diffuse light source, a point light source, a directional light source, a
distributed light source, and/or an ambient light source.
18. The AR device according to claim 17, wherein the processor is further configured to construct 3D model of the environment including a virtual light source, wherein the virtual light source comprises a diffuse light source, a point light source, a directional light source, a distributed light source, and/or an ambient light source.


Claim 39 is determined to be obvious in light of claim 19 of app 16/422,346 (now is US patent US 10,867,450 B2) based on reasons below for having similar limitations.
Instant application claim 39
16/422,346  claim 19
39. The AR device according to claim 38, wherein the processor is further configured to add a lighting effect to the AR content that corresponds to a physical lighting effect on the physical object, and wherein the addition of the lighting effect to the AR content comprises changing at least one of a color, an intensity, or a shading of the AR content to appear
illuminated by the virtual light source.
19. The AR device according to claim 18, wherein the processor is further configured to add the lighting effect to the AR content that corresponds to a physical lighting effect of the physical object, and wherein the addition of the lighting effect to the AR content comprises changing at least one of a color, intensity, or a shading of the AR content to appear illuminated by the virtual light source.


Claim 40 is determined to be obvious in light of claim 7 of app 16/422,346 (now is US patent US 10,867,450 B2) based on reasons below for having similar limitations.
Instant application claim 40
16/422,346  claim 7
40. The AR device according to claim 38, wherein the virtual light source added to the 3D model of the environment is facilitated by simultaneous location and mapping (SLAM).
7. The AR system according to claim 3, wherein the virtual light source added to the 3D model of the environment is facilitated by simultaneous location and mapping (SLAM).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 31, 33, 34, 35, 36, 37, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US-20150262412-A1, hereinafter Gruber) in view of Anzai (US-20130135348-A1), further in view of Guan et al. (US 11,238,401 B1, hereinafter Guan)

Regarding Claim 21, Gruber teaches an augmented reality (AR) system (Gruber, Fig. 1, Element 100, User Equipment (UE) capable of implementing AR methods based on a 3D model of a scene), comprising: 
a display for displaying AR content to a user (Gruber, Paragraph [0056], “display 180 may be used to display live images captured by camera(s) 110, Augmented Reality (AR) images”), 
wherein the AR content is configured to be overlaid on a perspective view of an environment (Gruber, Paragraph [0031], [0036], “the live images may be overlaid with one or more virtual objects <read on AR content>” “AR applications, which may be real-time interactive, typically combine real <read on AR system’s perspective view> and virtual images <read on AR content> and perform alignment between a captured image and an object in 3-D”); 
a sensor for gathering mapping data for constructing a three-dimensional (3D) model of the environment (Gruber, Paragraph [0046], “the depth sensor may take the form of a strobe light coupled to the 3DTOF camera, which may illuminate objects in a scene and reflected light may be captured by a CCD/CMOS or other image sensors.  Depth information may be obtained by measuring the time that the light pulses take to travel to the objects and back to the sensor”); and ;
(Gruber, Fig. 1, Element 100 User Equipment <read on computer device> communicatively coupled to the Element 180 Display and Element 130 Sensors), the computing device comprising a processor (Gruber, Fig. 1, Element 150 Processor(s)) that is configured to: construct the 3D model of the environment using the mapping data (Gruber, Paragraph [0049], “CV module 155 may include 3D reconstruction module 158, which may use the camera pose and per-pixel depth information <read on mapping data> to create and/or update a 3D model or representation of the scene”; Paragraph [0068], “perform 3D reconstruction based on depth image 505 and virtual content 507” “a depth map may be obtained based, in part, on current depth image 505 and by projecting the reconstructed volume into the camera's field of view (FOV) based on the current camera pose”); and ;
 create the AR content corresponding to the environment (Gruber, Paragraph [0003], [0068], the term 3D model is used herein to refer to a representation of a 3D scene or environment being modeled by a device. a handheld camera may be used to acquire information about a 3D scene and produce an approximate virtual model of the scene. 3D reconstruction based on depth image 505 and virtual content <read on AR content>; the 3D reconstruction may take the form of a volumetric representation, which may include static and/or gradually updating geometry of the scene <read on environment> being modeled; it is noted the scene )
(Gruber, [0031], [0056] “determining what objects are present in a real image as well as the location of those objects may facilitate effective operation of many AR and/or MR systems and may be used to aid” “lighting and visual effects”;, “display 180 may be used to display live images captured by camera(s) 110, Augmented Reality (AR) images”), 
wherein the AR content comprises a graphical 3D object (Gruber, Paragraph [0120], comprise one or more databases that may hold information pertaining to a scene, including 3D models, keyframes, information pertaining to virtual objects <read on AR content>) that indicates a location of a physical object in the environment (Gruber, Paragraph [0057], UE 100 may additionally comprise a Satellite  Positioning System (SPS) unit, which may be used to provide location information to UE 100).
Gruber does not explicitly disclose but Anzai teaches the AR content comprises (Anzai, Paragraph [0009], [0046], FIG. 1 is a conceptual diagram illustrating an outline of an augmented reality system; it is expected that some content is provided for the physical object included in an image taken by a camera of the cellular phone through the e-mail)
a graphical 3D object that that indicates a location of a physical object in the environment (Anzai, Paragraph [0045], As physical objects in this embodiment, terrestrial objects, mobile objects, and locations are assumed; The locations are uniquely specified according to the latitude and longitude, and represent districts unique to specific names such as given spots, parks or streets; [0055], The reference image is an image related to a building, a location, and a mobile object as the physical object) and 
a textual object, wherein the textual object indicates item identification information of an item in the physical object (Anzai, Paragraph [0045], Also, as the annotations (content), text information such as character information, and image information such as 2D/3D graphics are assumed;  [0087], he object recognition unit 206 recognizes the physical object identification information for identifying the physical object, and recognizes the physical object as the display object).
Anzai and Gruber are analogous since both of them are dealing with processing and displaying objects in augmented reality environment. Gruber provided an augmented environment that applying lighting effect on real object in combined with virtual object for user to see in AR environment. Anzai provided a way of using text information displayed on the physical object to identify information about the object when using the AR device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate display textural information of physical object in AR environment taught by Anzai into modified invention of Gruber such that during the generating view in the AR environment system will be able to properly identify the objects based on the information stored including location and textual identification in order to provide user with information of the objects in the AR environment using most efficiently way.
The combination does not explicitly disclose but Guan teaches wherein the item identification comprises a name of the item included in the physical object, and a count of the items included in the physical object (Guan, Column 11, Line 66-67 – Column 12, Line 1-6. The data store 214 may further include item data 218 which includes information <read on identification> associated with the items <read on physical object> 108. The information may include information indicative of one or more inventory locations 106 at which one or more of the items 108 are stored. The item data 218 may also include order data, SKU or other product identifier, price, quantity on hand, weight, expiration date, images of the item 108, detail description information <read on name of the item>, ratings, ranking, and so forth).
Guan and Gruber are analogous since both of them are dealing with processing and displaying objects by scanning the data. Gruber provided an augmented environment that by scanning and applying lighting effect on real object in combined with virtual object for user to see in AR environment. Guan provided a way of using identification information including name description and quantity regarding the scanned product. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate production information when scanning the physical object taught by Guan into modified invention of Gruber such that during the generating view in the AR environment system will be able to properly identify the objects based on the information stored including description of  the production and quantity of the product in order to provide user with exact information of the objects in the AR environment using most efficiently way.



Regarding Claim 22, the combination of Gruber, Anzai and Guan teaches the invention in claim 21.
The combination further teaches wherein the AR content includes a lighting effect corresponds to an environment's ambient light (Gruber, Paragraph [0055], UE 100 may comprise a variety of other sensors 130 such as one or more of ambient light sensors; [0102], screenspace directional occlusion (SSDO) or screen-space ambient occlusion (SSAO) may be used as approximations to obtain global illumination; [0031], AR and/or MR systems and may be used to aid virtual object placement, removal, occlusion and other lighting and visual effects).


Regarding Claim 31, the combination of Gruber, Anzai and Guan teaches the invention in Claim 21.
The combination further teaches wherein the display comprises a liquid crystal display (LCD) (Gruber, Paragraph [0056], “display 180 may be implemented using a Liquid Crystal Display (LCD)”).

Regarding Claim 33, a method comprising: receiving mapping data from a sensor for constructing a three-dimensional (3D) model of an environment and 
creating augmented reality (AR) content (Gruber, Fig. 5, Element 507 “Virtual Content”; Paragraph [0113], “CV module 956 may comprise 3D reconstruction module 958, which may perform 3D reconstruction and/or provide/update 3D models of the scene;  [0072], [0079], “method 500 may be performed by UE 100.  Differential rendering techniques may, for example, be used in AR to apply virtual lighting effects to the real world and real world lighting effects to the virtual”; “in the context of AR, the virtual model may include (virtual) augmentation content”)
that comprises a graphical 3D object (Gruber, Paragraph [0120], comprise one or more databases that may hold information pertaining to a scene, including 3D models, keyframes, information pertaining to virtual objects <read on AR content>) that indicates a location of a physical object in the environment (Gruber, Paragraph [0057], UE 100 may additionally comprise a Satellite Positioning System (SPS) unit, which may be used to provide location information to UE 100.
that appears to be proximate to a physical object in the environment (Gruber, Paragraph [0057], UE 100 may additionally comprise a Satellite Positioning System (SPS) unit, which may be used to provide location information to UE 100.
But Gruber does not explicitly disclose a textual object, wherein the textual object comprise an item identification information of an item in the physical object.
However, Anzai teaches that appears to be proximate to a physical object in the environment (Anzai, Paragraph [0108], the reference image selection unit 104 may select, on the basis of the information on the display position set in Step Sl0l, what is close to the physical object assumed to be located at the display position, through the operating unit)
a textual object, wherein the textual object comprise an item identification information of an item in the physical object (Anzai, Paragraph [0045], Also, as the annotations (content), text information such as character information, and image information such as 2D/3D graphics are assumed;  [0087], he object recognition unit 206 recognizes the physical object identification information for identifying the physical object, and recognizes the physical object as the display object).
Anzai and Gruber are analogous since both of them are dealing with processing and displaying objects in augmented reality environment. Gruber provided an augmented environment that applying lighting effect on real object in combined with virtual object for user to see in AR environment. Anzai provided a way of using text information displayed on the physical object to identify information about the object when using the AR device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate display textural information of physical object in AR environment taught by Anzai into modified invention of Gruber such that during the generating view in the AR environment system will be able to properly identify the objects based on the information stored including location and textual identification in order to provide user with information of the objects in the AR environment using most efficiently way.
The combination does not explicitly disclose but Guan teaches wherein the item identification information comprises a name of the item included in the physical object, and a count of the items included in the physical object (Guan, Column 11, Line 66-67 – Column 12, Line 1-6. The data store 214 may further include item data 218 which includes information <read on identification> associated with the items <read on physical object> 108. The information may include information indicative of one or more inventory locations 106 at which one or more of the items 108 are stored. The item data 218 may also include order data, SKU or other product identifier, price, quantity on hand, weight, expiration date, images of the item 108, detail description information <read on name of the item>, ratings, ranking, and so forth).
Guan and Gruber are analogous since both of them are dealing with processing and displaying objects by scanning the data. Gruber provided an augmented environment that by scanning and applying lighting effect on real object in combined with virtual object for user to see in AR environment. Guan provided a way of using identification information including name description and quantity regarding the scanned product. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate production information when scanning the physical object taught by Guan into modified invention of Gruber such that during the generating view in the AR environment system will be able to properly identify the objects based on the information stored including description of  the production and quantity of the product in order to provide user with exact information of the objects in the AR environment using most efficiently way.

Regarding Claim 34, the combination of Gruber, Anzai and Guan teaches the invention in Claim 33.
The combination further comprising providing an augment reality (AR) system that comprises a head mounted display (HMD) (Gruber, Paragraph [0031], [0035], [0036], [0036], objects facilitate operated in AR and/or MR systems; UE 100 may be capable of implementing AR methods based on a 3D model of a scene; “UE 100 may take the form of a wearable computing device” “the headset may include a head mounted display (HMD),”).

Regarding Claim 35, the combination of Gruber, Anzai and Guan teaches the invention in Claim 33.
The combination further teaches wherein the sensor comprises at least one light sensor, and wherein the at least one light sensor is a charge-coupled device (CCD) camera (Gruber, Paragraph [0046], “the depth sensor may take the form of a strobe light coupled to the 3DTOF camera, which may illuminate objects in a scene and reflected light may be captured by a CCD/CMOS or other image sensors.”).

Regarding Claim 36, the combination of Gruber, Anzai and Guan teaches the invention in Claim 33.
The combination further teaches wherein a lighting effect included in the AR content comprises coloring, shading, and/or lightening at least a portion of the AR content (Gruber, Paragraph [0072], “add new virtual objects <read on AR content> to the modeled scene.  Specifically, the scene is partitioned into: a local scene around the virtual objects <read on AR content>” “used in AR to apply virtual lighting effects to the real world and real world lighting effects to the virtual”).

Regarding Claim 37, Gruber teaches an augmented reality (AR) device (Gruber, Paragraph [0056], “display 180 may be used to display live images captured by camera(s) 110, Augmented Reality (AR) images”), comprising: 
(Gruber, Paragraph [0029], [0055], “UE 100 may comprise a variety of other sensors 130 such as one or more of ambient light sensors” “light which comes directly from a light source is modeled”);  and
a processor (Gruber, Fig. 1, Element 150 Processors) and a memory (Gruber, Fig. 1, Element 160 Memory), the memory having computer-coded instructions therein, wherein the computer-coded instructions are configured to, in execution with the processor, cause the processor to (Gruber, Paragraph [0009], “a non-transitory computer readable medium comprising instructions that are executable by a processor to”):
create AR content (Gruber, Fig. 5, Element 507 “Virtual Content”; Paragraph [0113], “CV module 956 may comprise 3D reconstruction module 958, which may perform 3D reconstruction and/or provide/update 3D models of the scene”) corresponding to the environment (Gruber, Paragraph [0072], [0079], “used in AR to apply virtual lighting effects to the real world and real world lighting effects to the virtual” “method 500 may be performed by UE 100.  Differential rendering techniques may, for example, be used in AR to apply virtual lighting effects to the real world and real world lighting effects to the virtual”; “in the context of AR, the virtual model may include (virtual) augmentation content”)
wherein the AR content comprises a graphical 3D object (Gruber, Paragraph [0120], comprise one or more databases that may hold information pertaining to a scene, including 3D models, keyframes, information pertaining to virtual objects <read on AR content>)
(Gruber, Paragraph [0057], UE 100 may additionally comprise a Satellite Positioning System (SPS) unit, which may be used to provide location information to UE 100).
But Gruber does not explicitly disclose a textual object that indicates item identification information of an item contained in the physical object.
However, Anzai teaches that that appears to be proximate to a physical object in the environment (Anzai, Paragraph (Anzai, Paragraph [0108], the reference image selection unit 104 may select, on the basis of the information on the display position set in Step Sl0l, what is close to the physical object assumed to be located at the display position, through the operating unit)
and a textual object, wherein the textual object comprise an item identification information of an item contained in the physical object (Anzai, Paragraph [0045], Also, as the annotations (content), text information such as character information, and image information such as 2D/3D graphics are assumed;  [0087], he object recognition unit 206 recognizes the physical object identification information for identifying the physical object, and recognizes the physical object as the display object).
Anzai and Gruber are analogous since both of them are dealing with processing and displaying objects in augmented reality environment. Gruber provided an augmented environment that applying lighting effect on real object in combined with virtual object for user to see in AR environment. Anzai provided a way of using text information displayed on the physical object to identify information about the object when using the AR device. Therefore, it would have been obvious to one of ordinary 
The combination does not explicitly disclose but Guan teaches wherein the item identification information comprises a name of the item included in the physical object, and a count of the items included in the physical object. (Guan, Column 11, Line 66-67 – Column 12, Line 1-6. The data store 214 may further include item data 218 which includes information <read on identification> associated with the items <read on physical object> 108. The information may include information indicative of one or more inventory locations 106 at which one or more of the items 108 are stored. The item data 218 may also include order data, SKU or other product identifier, price, quantity on hand, weight, expiration date, images of the item 108, detail description information <read on name of the item>, ratings, ranking, and so forth).
Guan and Gruber are analogous since both of them are dealing with processing and displaying objects by scanning the data. Gruber provided an augmented environment that by scanning and applying lighting effect on real object in combined with virtual object for user to see in AR environment. Guan provided a way of using identification information including name description and quantity regarding the scanned product. Therefore, it would have been obvious to one of ordinary skill in the art before .

Claims 23, 26, 27, 28, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US-20150262412-A1, hereinafter Gruber) in view of Anzai (US-20130135348-A1) , further in view of Guan et al. (US 11,238,401 B1, hereinafter Guan) as applied to Claim 21 above, further in view of Lee et al. (US-20160012642-A1, hereinafter Lee)

Regarding Claim 23, the combination of Gruber, Anzai and Guan teaches the invention in Claim 22.
The combination does not explicitly disclose but Lee teaches wherein the lighting effect corresponds to (Lee, Paragraph [0029], “The processor may be configured to change a level of an illumination effect <read on lighting effect> on the surroundings of the object by a light source set to the object”) correspond to 
	(i) a characteristic of a virtual light source added to the 3D model of the environment, wherein the virtual light source corresponds to a light source in the environment (Lee, Paragraph [0058], [0071], “the illumination effect may be calculated by a processor of the display device based on the virtual light source”; “information of an intensity <read on characteristics> attenuation of the virtual light source 621 may be automatically set, and/or an interval 619 between each pair of virtual light sources”) and 
	(ii) a position and an orientation of the virtual light source with respect to the AR content (Lee, Paragraph [0058], [0061], [0065], [0067], “the illumination effect may be calculated by a processor of the display device based on the virtual light source, and may be represented on the virtual area”  “the virtual area 220 is an area within a cut-off angle 222 based on a center point 223 corresponding to an illuminating orientation 224 from the virtual light source 221” “the illumination effect within the cut-off angle 422 based on a center point 423 projected in an illuminating orientation 424 from the position of the virtual light source 421”  “FIG. 5, the virtual light source 521 is set to the object 510 <read on AR content> present in a virtual environment 500”; a processor of a display device may automatically set the virtual light source 521 to the object 510 based on a position of the virtual light source 521 set to the object area”).
Lee and Gruber are analogous since both of them are dealing with processing object data in augmented reality based on light source. Gruber provided a way of using light sensor and depth sensor to track the light effect for the image based on light source. Lee provided a way of tracking the position and orientation of the light source when determine the illumination light effect. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate tracking position and orientation of virtual light source taught by Lee into modified invention of Gruber such that during the generating object in the AR 

Regarding Claim 26, the combination of Gruber, Anzai, Guan and Lee teaches the invention in Claim 23.
The combination further teaches wherein the characteristic of the virtual light source comprises a light intensity (Lee, Paragraph [0065], “The intensity attenuation may indicate a level of the illumination effect decreasing according to a decrease in a light amount as a distance becomes further away from a position of the virtual light source 421 within a virtual area 420”; it is noted light amount decrease will reduce the intensity of the virtual light source). 
 As explained in rejection of claim 23, the obviousness for combining of intensity characteristic of virtual light source of Lee into Gruber is provided above.


Regarding Claim 28, the combination of Gruber, Anzai, Guan and Lee teaches the invention in Claim 27.
The combination further teaches wherein the processor is further configured to detect the light source (Gruber, Paragraph [0032], [0064], FIG. 3 shows light source 305. In FIG. 3, static real object 335 outside FOV 270 of RGBD camera 110 may cast shadow 381 on virtual object 580; models consider light sources/objects in the camera's field of view),
 (Gruber, [0046],[0085],[0128], “camera(s) 110 may comprise RGBD cameras, which may capture per-pixel depth information when an active depth sensor is enabled”;  “the depth sensor may take the form of a strobe light coupled to the 3DTOF camera, which may illuminate objects in a scene and reflected light may be captured by a CCD/CMOS”;  “light estimation may be determined based, in part, on the global illumination and color values of pixels in the first image” “The filter in equation (1) above ensures that the absolute value of the difference in intensities between a pixel p and the intensities of pixels in some square neighborhood of radius k around pixel p fall below threshold .lamda..sub.1”; it is noted depth information is come from pixel and depth sensor which use CCD is detect the pixel information).

	Regarding Claim 32, the combination of Gruber, Anzai, Guan and Lee teaches the invention in Claim 23.
The combination further teaches wherein the virtual light source added to the 3D model of the environment is facilitated by simultaneous location and mapping (SLAM) (Gruber, Paragraph [0113], “Computer Vision (CV) Module 956, which may implement and execute computer vision methods, including AR procedures, shading, light and geometry estimation, ray casting, ray tracing, SLAM map generation, etc” “CV module 956 may comprise 3D reconstruction module 958, which may perform 3D reconstruction and/or provide/update 3D models of the scene”).

Claims 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US-20150262412-A1, hereinafter Gruber) in view of Anzai (US-20130135348-A1) , further in view of Guan et al. (US 11,238,401 B1, hereinafter Guan) and Lee et al. (US 2016/0012642 Al, hereinafter Lee) as applied to Claim 23 above, further in view of Knorr et al. (US 20170109931 A1, hereinafter Knorr)

Regarding Claim 24, the combination of Gruber, Anzai, Guan and Lee teaches the invention in Claim 23.
The combination does not explicitly disclose but Knorr teaches wherein the characteristic of the virtual light source comprises a direction of radiation (Knorr, Paragraph [0019], [0082], [0203], “at least one light source comprises at least one of the following: ambient light, point light, directional light, spot light” “apply at least one virtual light (e.g. computer generated light) to illuminate the image” “A spot light source can be represented by a 3D vector corresponding to the origin, a direction (2D or 3D unit vector) corresponding to the primary light direction” “Additional parameters specifying the radiation behaviour related to direction can be added”). 
Knorr and Gruber are analogous since both of them are dealing with processing object data in augmented reality based on light source. Gruber provided a way of using light sensor and depth sensor to track the light effect for the image based on light source. Knorr provided a way of adjust the virtual light source based on the direction of the radiation. Therefore, it would have been obvious to one of ordinary skill in the art 

Regarding Claim 25, the combination of Gruber, Anzai, Guan and Lee teaches the invention in Claim 23.
The combination further teaches light color (Gruber, Paragraph [0071], “LE module 530 may be provided with parameters, which may pertain to one or more of light color”)
The combination does not explicitly disclose but Knorr teaches wherein the characteristic of the virtual light source comprises a light color (Knorr, Paragraph [0192], “Primary properties of light are frequency/wavelength (which corresponds to color with visible light lying in the range around 400 nanometers to 700 nanometers, and invisible light like infrared or ultraviolet lying below or above the visible spectrum)” “Any radiant objects and surfaces of at least part of the real environment may be considered as light sources”)
Knorr and Gruber are analogous since both of them are dealing with processing object data in augmented reality based on light source. Gruber provided a way of using light sensor and depth sensor to track the light effect for the image based on light source. Knorr provided a way of adjust the virtual light source based on the color of the .

Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US-20150262412-A1, hereinafter Gruber) in view of Anzai (US-20130135348-A1), further in view of Guan et al. (US 11,238,401 B1, hereinafter Guan) as applied to Claim 23 above, further in view of TimeInc. “What Digital Camera: Sensors explained”, 20150430)

Regarding Claim 27, the combination of Gruber, Anzai, Guan and Lee teaches the invention in Claim 23.
The combination further teaches further comprising a light sensor that comprises charge-coupled device (CCD), wherein the CCD comprises at least one pixel (Gruber, Paragraph [0046], “the depth sensor may take the form of a strobe light coupled to the 3DTOF camera, which may illuminate objects in a scene and reflected light may be captured by a CCD/CMOS or other image sensors.”)
wherein the light sensor facilitates detection of the light source (Gruber, Fig. 3 Element 110 Camear, Element 305 Light source; Paragraph [0055], UE 100 may comprise a variety of other sensors 130 such as one or more of ambient light sensors; [0029],  Global illumination may include both global direct illumination, where light which comes directly from a light source is modeled; it is noted camera has sensor with can detect the light source).
	Gruber teaches the camera and light source, TimeInc further teaches 
a light sensor that comprises charge-coupled device (CCD) (TimeInc, Page 3, “Type of Sensor” “Used for a number of years in video and stills cameras, CCDs long offered superior image quality to CMOS sensors), wherein the light sensor facilitates detection of the light source (TimeInc, Page 2, “Sensors explained”, Every digital camera has at its heart a solid-state device which, like film, captures the light <read on light source> coming in through the lens to form an image. This device, called asensor).
TimeInc and Gruber are analogous since both of them are dealing with processing digital object data based on light source. Gruber provided a way of using light sensor and depth sensor to track the light effect for the image based on light source. TimeInc provided a way of using multiple camera sensors which detect the light source. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate light source sensors taught by TimeInc into modified invention of Gruber such that during the generating object in the AR environment system will be able to track the virtual light sources relative to the AR object based on the camera sensors in order to create image with better dynamic range and noise control.

Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US-20150262412-A1, hereinafter Gruber) in view of Anzai (US-20130135348-A1), further in view of Guan et al. (US 11,238,401 B1, hereinafter Guan) as applied to Claim 21 above, further in view of Komenczi et al. (US-20150161818-A1, hereinafter Komenczi)

Regarding Claim 29, the combination of Gruber, Anzai and Guan teaches the invention in Claim 21.
The combination further teaches wherein the sensor comprises a depth sensor (Gruber, Paragraph [0045], “camera(s) 110 may include depth sensors, which may provide "depth information");
Gruber does not explicitly disclose but Komenczi teaches wherein the depth sensor is an optical 3D scanner (Komenczi, Paragraph [0077], [0133], [0138], The system according to the invention may establishing a kind of augmented reality environment; various light effects may also be used; “During the generation of the dynamic three-dimensional model, a texture is fitted in accordance with the measurement of the optical sensor 104 on the object models obtained from the 3D depth image supplied by the depth sensor 108”).
Komenczi and Gruber are analogous since both of them are dealing with processing object data in augmented reality environment. Gruber provided a way of using depth sensor to track the light effect for the image based on light source. Komenczi provided a way of tracking the depth using optical sensor to track the change of the data in the environment. Therefore, it would have been obvious to one of ordinary . 

Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US-20150262412-A1, hereinafter Gruber) in view of Anzai (US-20130135348-A1), further in view of Guan et al. (US 11,238,401 B1, hereinafter Guan) as applied to Claim 21 above, further in view of Gupta et al (US-20130070338-A1, hereinafter Gupta)

Regarding Claim 30, the combination of Gruber, Anzai and Guan teaches the invention in Claim 21.
The combination does not explicitly disclose but Gupta teaches wherein the display (Gupta, Fig. 2, Element 200 viewing eyepiece 200) comprises a transparent plate (Gupta, Fig. 2, Element 220 Transparent Plate; Fig. 3, Element 260 “eyepiece 200 further includes transparent side sheets 260”) that is (i) positioned in front of eye or eyes of the user (Gupta, Paragraph [0042], “The frame assembly is shaped and sized to position a viewing region 235 in front of a corresponding eye 120 of the user”),
(Gupta, Paragraph [0021], “The protective sheathing may be transparent (e.g., glass, quartz, acrylic, clear plastic, PMMA, ZEONEX--E48R, etc.) in viewing region 235 to permit ambient scene light 270 to pass through ambient scene side 201 and eye-ward side 202 of eyepiece 200 to reach eye 120”) and is (ii) arranged to display AR content to the user so that the AR content appears superimposed on to the perspective view of the environment  (Gupta, Paragraph [0026], [0043], “A partially transparent embodiment facilitates an augmented reality ("AR") where the CGI light is superimposed over external scene light 270 to the user eye 120”  “HMD 800 is capable of displaying an augmented reality to the user” “The viewing region of each eyepiece  <read on user’s view of the environment>permits the user to see a real world image via external scene light 270” “CGI light 830 is seen by the user as virtual images <read on AR content> superimposed over the real world as an augmented reality”). 
 Gupta and Gruber are analogous since both of them are dealing with displaying object data in augmented reality environment. Gruber provided an AR system include a head-mounted display for displaying virtual objects in the AR environment. Gupta provided a way of using head-mounted device with transparent plate which allow the system to superimpose virtual object in the AR environment for user to see. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate transparent plate taught by Gupta into modified invention of Gruber such that during the generating object in the AR environment, system will be able to use the transparent layer to allow virtual object 

Claim 38-40 are rejected under 35 U.S.C. 103 as being unpatentable by Gruber et al. (US-20150262412-A1, hereinafter Gruber) in view of Anzai (US-20130135348-A1), further in view of Guan et al. (US 11,238,401 B1, hereinafter Guan) as applied to Claim 37 above and further in view of Worley et al. (US-9818224-B1, hereinafter Worley).

Regarding Claim 38, the combination of Gruber, Anzai and Guan teaches the invention in claim 37.
The combination further teaches wherein the processor is further configured to construct the 3D model of the environment including a virtual light source (Gruber, Paragraph [0059], these approaches have been limited to scene geometry based on: (i) the current camera field of view (i.e. at the moment of image capture) and (ii) purely virtual light sources).
But the combination does not explicitly disclose wherein the virtual light source comprises a diffuse light source, a point light source, a directional light source, a distributed light source, and/or an ambient light source.
However, Worley teaches wherein the processor is further configured to construct the 3D model of the environment including a virtual light source. wherein the virtual light source comprises a diffuse light source, a point light source, a directional light source, a distributed light source, and/or an ambient light source (Worley, Fig. 6, Element 604, Virtual Light Sources, Column 12, Line 3-5, Column 14, Line 42-43, Column 19, Line 58-61, “one or more default virtual light sources each having a default brightness and a default location relative to the virtual scene” “the virtual light source(s) 604 may be point sources of virtual light” “the virtual light source(s) 604 may be determined to simulate the measured ambient light illuminating the first object 104”)
Worley and Gruber are analogous since both of them are dealing with processing object data in augmented reality based on light source. Gruber provided a way of using virtual light source to track the light effect. Worley provided different kind of light sources to track the object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate different light sources taught by Worley into modified invention of Gruber such that during the generating object in the AR environment system will be able to use various light sources to track the light effect change on the object which increase the accuracy in preparing the rendering result in the AR environment.

Regarding Claim 39, the combination of Gruber, Anzai, Guan and Worley teaches the invention in Claim 38.
The combination further teaches to add a lighting effect to the AR content (Gruber, [0059], “When dynamic lighting effects are desired, some techniques for lighting estimation in AR often use invasive lightprobes” With the advent of depth sensors in cameras both color (e.g. RGB) and depth (D) information may be obtained”) that corresponds to a physical lighting effect on the physical object, and (Gruber, Paragraph [0113], “implement and execute computer vision methods, including AR procedures, shading, light and geometry estimation, ray casting, ray tracing, SLAM map generation”) 
Gruber does not explicitly disclose but Worley teaches the AR content to appear illuminated by the virtual light source (Worley, Column 3, Line 42-45, Column 4, Line 62-67, “the depth sensor(s) 116 may emit light that illuminates one or more tracking points on at least one surface of the first object 104. The depth sensor(s) 116 may also detect at least a portion of the emitted light that is reflected from the surface(s) of the first object 104”; “composite image is generated using ray tracing through virtual light sources that provide similar virtual illumination to both the first and second objects”)
Worley and Gruber are analogous since both of them are dealing with processing object data in augmented reality based on light source. Gruber provided a way of using light sensor and depth sensor to track the light effect for the image based on light source. Worley provided a way of adjust the illumination effect based on the characteristic of the light.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate displaying illumination based on tracking the change of characteristic of image taught by Worley into modified invention of Gruber such that during the generating object in the AR environment system will be able to use various 

Regarding Claim 40, the combination of Gruber, Anzai, Guan and Worley teaches the invention in Claim 38.
The combination further teaches wherein the virtual light source added to the 3D model of the environment is facilitated by simultaneous location and mapping (SLAM) (Gruber, Paragraph [0113], “Computer Vision (CV) Module 956, which may implement and execute computer vision methods, including AR procedures, shading, light and geometry estimation, ray casting, ray tracing, SLAM map generation, etc” “CV module 956 may comprise 3D reconstruction module 958, which may perform 3D reconstruction and/or provide/update 3D models of the scene”).

Response to Arguments
Applicant’s arguments with respect to claim 21, 33, 37 filed on 2/4/2022, with respect to rejection under 35 USC § 103 have been considered but are moot in view of the new ground(s) of rejection. It has now been taught by the combination of prior arts 
Gruber, Anzai and Guan.
In regard to Claims 22-32, 34-36, 38-40, they directly/indirectly depends on independent Claim 21, 33, 37 respectively. Applicant does not argue anything other than the independent claim 21, 33, 37. The limitations in those claims in conjunction with combination previously established as explained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

“Three_Engineers_Hundreds_of_Robots_One_Warehouse” - 200807 - IEEE spectrum

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.